—Ap*732peal from a decision of the Unemployment Insurance Appeal Board, filed February 24, 1999, as amended by decision filed March 1, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant resigned his employment as a warehouse worker citing unfair treatment and criticism by new management and a significant reduction in salary. Claimant did not discuss his salary situation with the employer prior to his resignation. Substantial evidence supports the ruling of the Unemployment Insurance Appeal Board that claimant left his employment under disqualifying circumstances. Criticism of an employee’s job performance by a supervisor and an employee’s dissatisfaction with wages have been held not to constitute good cause for leaving employment (see, Matter of Ginsberg [Commissioner of Labor], 252 AD2d 702; Matter of Gatza [Sweeney], 247 AD2d 747). Moreover, claimant cannot now argue that the changes in his wages and his claims of disparate treatment justified his resignation since he accepted the situation for several months without complaint (see, Matter of Ginsberg [Commissioner of Labor], supra; Matter of Frankel [Sweeney], 236 AD2d 773, 774).
Peters, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.